Exhibit 10.9
     EMPLOYMENT AGREEMENT (“Agreement”) made November 3, 2008 effective as of
July 1, 2008 (the “Effective Date”), between TIME WARNER INC., a Delaware
corporation (the “Company”), and PATRICIA FILI-KRUSHEL (“You”).
     You are currently employed by the Company pursuant to an Employment
Agreement made September 21, 2001, effective as of July 30, 2001 (the “Prior
Agreement”). This Agreement supersedes the Prior Agreement and states the terms
of your employment with the Company on a full-time basis for the period to and
including June 30, 2011 on and subject to the terms and conditions set forth in
this Agreement, and you are willing to provides such services on and subject to
the terms and conditions set forth in this Agreement. You and the Company
therefore agree as follows:
     1. Term of Employment. Your “term of employment” as this phrase is used
throughout this Agreement shall be for the period beginning on the Effective
Date and ending on June 30, 2011 (the “Term Date”), subject, however, to earlier
termination as set forth in this Agreement.
     2. Employment. During the term of employment, you shall serve as Executive
Vice President, Administration of the Company and you shall have the authority,
functions, duties, powers and responsibilities normally associated with such
position and such additional authority, functions, duties, powers and
responsibilities as may be assigned to you from time to time by the Company
consistent with your senior position with the Company. During the term of
employment, (i) your services shall be rendered on a substantially full-time,
exclusive basis and you will apply on a full-time basis all of your skill and
experience to the performance of your duties, (ii) you shall report directly to
the Chief Executive Officer or such other executive officer of the Company as
the Company shall determine, provided that you consent to such other reporting
assignment, (iii) you shall have no other employment and, without the prior
written consent of the Chairman, the Chief Executive Officer or a Chief
Operating Officer of the Company in your reporting line, no outside business
activities which require the devotion of substantial amounts of your time, and
(iv) the place for the performance of your services shall be the principal
executive offices of the Company in the New York City metropolitan area, subject
to such reasonable travel as may be required in the performance of your duties.
The foregoing shall be subject to the Company’s written policies, as in effect
from time to time, regarding vacations, holidays, illness and the like.

 



--------------------------------------------------------------------------------



 



     3. Compensation.
          3.1 Base Salary. The Company shall pay you a base salary at the rate
of not less than $850,000 per annum during the term of employment (“Base
Salary”). The Company may increase, but not decrease, your Base Salary during
the term of employment. Base Salary shall be paid in accordance with the
Company’s customary payroll practices.
          3.2 Bonus. In addition to Base Salary, the Company typically pays its
executives an annual cash bonus (“Bonus”). Although your Bonus is fully
discretionary, your target annual Bonus is 200% of your Base Salary. Each year,
your personal performance will be considered in the context of your executive
duties and any individual goals set for you, and your actual Bonus will be
determined. Although as a general matter the Company expects to pay bonuses at
the target level in cases of satisfactory individual performance, it does not
commit to do so, and your Bonus may be negatively affected by the exercise of
the Company’s discretion or by overall Company performance. Your Bonus amount,
if any, will be paid to you between January 1 and March 15 of the calendar year
immediately following the performance year in respect of which such Bonus is
earned.
     3.3 Long Term Incentive Compensation. So long as the term of employment has
not terminated the Company annually shall provide you with long term incentive
compensation with a target value of $1,350,000 (based on the valuation method
used by the Company for its senior executives) through a combination of stock
option grants, restricted stock units, performance shares or other equity-based
awards, cash-based long-term plans or other components as may be determined by
the Compensation Committee of the Company’s Board of Directors from time to time
in its sole discretion.
          3.4 Indemnification. You shall be entitled throughout the term of
employment (and after the end of the term of employment, to the extent relating
to service during the term of employment) to the benefit of the indemnification
provisions contained on the date hereof in the Restated Certificate of
Incorporation and By-laws of the Company (not including any amendments or
additions after the date hereof that limit or narrow, but including any that add
to or broaden, the protection afforded to you by those provisions).

2



--------------------------------------------------------------------------------



 



     4. Termination.
          4.1 Termination for Cause. The Company may terminate the term of
employment and all of the Company’s obligations under this Agreement, other than
its obligations set forth below in this Section 4.1, for “cause”. Termination by
the Company for “cause” shall mean termination by action of the Company because
of your (a) conviction (treating a nolo contendere plea as a conviction) of a
felony (whether or not any right to appeal has been or may be exercised), (b)
willful refusal without proper cause to perform your obligations under this
Agreement, (c) fraud, embezzlement or misappropriation or (d) breach of any of
the covenants provided for in Section 9 hereof. Such termination shall be
effected by written notice thereof delivered by the Company to you and shall be
effective as of the date such notice is delivered; provided, however, that if
(i) such termination is because of your willful failure without proper cause to
perform any one or more of your obligations under this Agreement, (ii) such
notice is the first such notice of termination for any reason delivered by the
Company to you under this Section 4.1, and (iii) within 15 days following the
date such notice is delivered you shall cease your refusal and shall use your
best efforts to perform such obligations, the termination shall not be
effective.
          In the event of termination by the Company for cause, without
prejudice to any other rights or remedies that the Company may have at law or in
equity, the Company shall have no further obligation to you other than (i) to
pay Base Salary through the effective date of the termination of employment (the
“Effective Termination Date”), (ii) to pay any Bonus and issue any stock options
for any year prior to the year in which such termination occurs that have been
determined but not yet paid or issued as of the Effective Termination Date, and
(iii) with respect to any rights you have pursuant to reimbursement of business
expenses incurred prior to the Effective Termination Date, and (iv) with respect
to any rights you may have pursuant to any insurance or other benefit plans or
arrangements of the Company. In the event of a termination by the Company for
cause, you hereby disclaim any right to receive a pro rata portion of any Bonus
with respect to the year in which such termination occurs.

3



--------------------------------------------------------------------------------



 



          4.2 Termination by You for Material Breach by the Company and
Termination by the Company Without Cause. Unless previously terminated pursuant
to any other provision of this Agreement and unless a Disability Period shall be
in effect, you shall have the right, exercisable by written notice to the
Company, to terminate the term of employment under this Agreement with an
Effective Termination Date 30 days after the giving of such notice, if, at the
time of the giving of such notice, the Company is in material breach of its
obligations under this Agreement; provided, however, that, with the exception of
clause (i) below, this Agreement shall not so terminate if such notice is the
first such notice of termination delivered by you pursuant to this Section 4.2
and within such 30-day period the Company shall have cured all such material
breaches; and provided further, that such notice is provided to the Company
within 90 days after the occurrence of such material breach. A material breach
by the Company shall include, but not be limited to, (i) the Company violating
Section 2 with respect to authority, reporting lines, duties, or place of
employment or (ii) the Company failing to cause any successor to all or
substantially all of the business and assets of the Company expressly to assume
the obligations of the Company under this Agreement.
          The Company shall have the right, exercisable by written notice to you
delivered before the date which is 60 days prior to the Term Date, to terminate
your employment under this Agreement without cause, which notice shall specify
the Effective Termination Date. If such notice is delivered on or promptly after
the date which is 60 days prior to the Term Date, the provisions of Section 4.3
shall apply.
               4.2.1 In the event of a termination of employment pursuant to
this Section 4.2 (a “termination without cause”), you shall receive Base Salary
and a pro rata portion of your Average Annual Bonus (as defined below) through
the Effective Termination Date. Your Average Annual Bonus shall be equal to the
average of the regular annual bonus amounts (excluding the amount of any special
or spot bonuses) in respect of the two calendar years during the most recent
three calendar years for which the annual bonus received by you from the Company
was the greatest. Your pro rata Average Annual Bonus pursuant to this
Section 4.2.1 shall be paid to you at the times set forth in Section 4.6.
               4.2.2 After the Effective Termination Date, you shall continue to
be treated as an employee of the Company for a period ending on the date

4



--------------------------------------------------------------------------------



 



which is twenty-four months after the Effective Termination Date (the “Severance
Term Date”) and during such period you shall be entitled to receive, whether or
not you become disabled during such period but subject to Section 6, (a) Base
Salary (on the Company’s normal payroll payment dates as in effect immediately
prior to the effective date of your termination without cause) at an annual rate
equal to your Base Salary in effect immediately prior to the Effective
Termination Date, and (b) an annual Bonus in respect of each calendar year or
portion thereof (in which case a pro rata portion of such Bonus will be payable)
during such period equal to your Average Annual Bonus. Except as provided in the
next sentence, if you accept other full-time employment during such period or
notify the Company in writing of your intention to terminate your status as an
employee during such period, you shall cease to be treated as an employee of the
Company for purposes of your rights to receive certain post-termination benefits
under Section 8.2 effective upon the commencement of such other employment or
the date specified by you in such notice, whichever is applicable (the “Equity
Cessation Date”), and you shall receive the remaining payments of Base Salary
and Bonus pursuant to this Section 4.2.2 at the times specified in Section 4.6
of the Agreement. Notwithstanding the foregoing, if you accept employment with
any not-for-profit entity or governmental entity, then you may continue to be
treated as an employee of the Company for purposes of your rights to receive
certain post-termination benefits pursuant to Section 8.2 and you will continue
to receive the payments as provided in the first sentence of this Section 4.2.2;
and if you accept full-time employment with any affiliate of the Company, then
the payments provided for in this Section 4.2.2 shall immediately cease and you
shall not be entitled to any further payments. For purposes of this Agreement,
the term “affiliate” shall mean any entity which, directly or indirectly,
controls, is controlled by, or is under common control with, the Company.
          4.3 After the Term Date. If at the Term Date, the term of employment
shall not have been previously terminated pursuant to the provisions of this
Agreement, no Disability Period is then in effect and the parties shall not have
agreed to an extension or renewal of this Agreement or on the terms of a new
employment agreement, then the term of employment shall continue on a
month-to-month basis and you shall continue to be employed by the Company
pursuant to the terms of this Agreement, subject to termination by either party
hereto on 60 days written notice delivered to the other party (which notice may
be delivered by either party at any time on or after the date which is 60 days
prior to the Term Date). If the Company shall terminate the term of employment
on

5



--------------------------------------------------------------------------------



 



or after the Term Date for any reason (other than for cause as defined in
Section 4.1, in which case Section 4.1 shall apply), which the Company shall
have the right to do so long as no Disability Date (as defined in Section 5) has
occurred prior to the delivery by the Company of written notice of termination,
then such termination shall be deemed for all purposes of this Agreement to be a
“termination without cause” under Section 4.2 and the provisions of
Sections 4.2.1 and 4.2.2 shall apply.
          4.4 Release. A condition precedent to the Company’s obligation to make
or continue the payments associated with a termination without cause shall be
your execution and delivery of a release in the form attached hereto as Annex A,
as such form may be updated in the discretion of the Company. If you shall fail
to execute and deliver such release, or if you revoke such release as provided
therein, then in lieu of the payments provided for herein, you shall receive a
severance payment determined in accordance with the Company’s policies relating
to notice and severance reduced by the aggregate amount of severance payments
paid pursuant to this Agreement, if any, prior to the date of your refusal to
deliver, or revocation of, such release.
          4.5 Mitigation. In the event of a termination without cause under this
Agreement, you shall not be required to or take actions in order to mitigate
your damages hereunder, unless Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), would apply to any payments to you by the Company
and your failure to mitigate would result in the Company losing tax deductions
to which it would otherwise have been entitled. In such an event, Section 4.7.1
shall govern. With respect to the preceding sentences, any payments or rights to
which you are entitled by reason of the termination of employment without cause
shall be considered as damages hereunder.
          4.6 Payments. Payments of Base Salary and Bonus required to be made to
you after any termination shall be made at the same times as such payments
otherwise would have been paid to you pursuant to Sections 3.1 and 3.2 if you
had not been terminated, subject to Section 12.17.
          4.7 Limitation on Certain Payments. Notwithstanding any other
provision of this Agreement:
               4.7.1. In the event that part or all of the consideration,

6



--------------------------------------------------------------------------------



 



compensation or benefits to be paid to you under this Agreement would constitute
“parachute payments” under Section 280G(b)(2) of the Code, then, if the
aggregate present value of such parachute payments, singularly or together with
the aggregate present value of any consideration, compensation or benefits to be
paid to you under any other plan, arrangement or agreement which constitute
“parachute payments” (collectively, the “Parachute Amount”) exceeds 2.99 times
your “base amount”, as defined in Section 280G(b)(3) of the Code (the “Base
Amount”), the amounts constituting “parachute payments” which would otherwise be
payable to you or for your benefit shall be reduced to the extent necessary so
that the Parachute Amount is equal to 2.99 times the Base Amount (the “Reduced
Amount”); provided that such amounts shall not be so reduced if, without such
reduction, you would be entitled to receive and retain, on a net after tax basis
(including, without limitation, any excise taxes payable under Section 4999 of
the Code), an amount which is greater than the amount, on a net after tax basis,
that you would be entitled to retain upon receipt of the Reduced Amount.
               4.7.2. If the determination made pursuant to Section 4.7.1
results in a reduction of the payments that would otherwise be paid to you
except for the application of Section 4.7.1, such reduction in payments shall be
first applied to reduce any cash severance payments that you would otherwise be
entitled to receive hereunder and shall thereafter be applied to reduce other
payments and benefits in a manner that would not result in subjecting you to
additional taxation under Section 409A of the Code, unless you elect to have the
reduction in payments applied in a different order. Within ten days following
such determination, the Company shall pay or distribute to you or for your
benefit such amounts as are then due to you under this Agreement and shall
promptly pay or distribute to you or for your benefit in the future such amounts
as become due to you under this Agreement.
               4.7.3. As a result of the uncertainty in the application of
Sections 280G and 4999 of the Code at the time of a determination hereunder, it
is possible that payments will be made by the Company that should not have been
made under Section 4.7.1 (an “Overpayment”). In the event that there is a final
determination by the Internal Revenue Service, or a final determination by a
court of competent jurisdiction, that an Overpayment has been made, the Company
shall have no further liability or obligation to you for any excise taxes,
interest or penalty that you are required to pay as a result of such final
determination.

7



--------------------------------------------------------------------------------



 



     5. Disability.
          5.1 Disability Payments. If during the term of employment and prior to
the delivery of any notice of termination without cause, you become physically
or mentally disabled, whether totally or partially, so that you are prevented
from performing your usual duties for a period of six consecutive months, or for
shorter periods aggregating six months in any twelve-month period, the Company
shall, nevertheless, continue to pay your full compensation through the last day
of the sixth consecutive month of disability or the date on which the shorter
periods of disability shall have equaled a total of six months in any
twelve-month period (such last day or date being referred to herein as the
“Disability Date”), subject to Section 12.17. If you have not resumed your usual
duties on or prior to the Disability Date, the Company shall pay you a pro rata
Bonus (based on your Average Annual Bonus) for the year in which the Disability
Date occurs and thereafter shall pay you disability benefits for the period
ending on the later of (i) the Term Date or (ii) the date which is twelve months
after the Disability Date (in the case of either (i) or (ii), the “Disability
Period”), in an annual amount equal to 75% of (a) your Base Salary at the time
you become disabled and (b) the Average Annual Bonus, in each case, subject to
Section 12.17.
          5.2 Recovery from Disability. If during the Disability Period you
shall fully recover from your disability, the Company shall have the right
(exercisable within 60 days after notice from you of such recovery), but not the
obligation, to restore you to full-time service at full compensation. If the
Company elects to restore you to full-time service, then this Agreement shall
continue in full force and effect in all respects and the Term Date shall not be
extended by virtue of the occurrence of the Disability Period. If the Company
elects not to restore you to full-time service, you shall be entitled to obtain
other employment, subject, however, to the following: (i) you shall perform
advisory services during any balance of the Disability Period; and (ii) you
shall comply with the provisions of Sections 9 and 10 during the Disability
Period. The advisory services referred to in clause (i) of the immediately
preceding sentence shall consist of rendering advice concerning the organization
and management of the Company as requested by the Chairman, the Chief Executive
Officer or a Chief Operating Officer of the Company but you shall not be
required to devote more than five days (up to eight hours per day) each month to
such services, which shall be performed at a time and place mutually convenient

8



--------------------------------------------------------------------------------



 



to both parties. Any income from such other employment shall not be applied to
reduce the Company’s obligations under this Agreement.
          5.3 Other Disability Provisions. The Company shall be entitled to
deduct from all payments to be made to you during the Disability Period pursuant
to this Section 5 an amount equal to all disability payments received by you
during the Disability Period from Worker’s Compensation, Social Security and
disability insurance policies maintained by the Company; provided, however, that
for so long as, and to the extent that, proceeds paid to you from such
disability insurance policies are not includible in your income for federal
income tax purposes, the Company’s deduction with respect to such payments shall
be equal to the product of (i) such payments and (ii) a fraction, the numerator
of which is one and the denominator of which is one less the maximum marginal
rate of federal income taxes applicable to individuals at the time of receipt of
such payments. All payments made under this Section 5 after the Disability Date
are intended to be disability payments, regardless of the manner in which they
are computed. Except as otherwise provided in this Section 5, the term of
employment shall continue during the Disability Period and you shall be entitled
to all of the rights and benefits provided for in this Agreement, except that
Sections 4.2 and 4.3 shall not apply during the Disability Period, and unless
the Company has restored you to full-time service at full compensation prior to
the end of the Disability Period, the term of employment shall end and you shall
cease to be an employee of the Company at the end of the Disability Period and
shall not be entitled to notice and severance or to receive or be paid for any
accrued vacation time or unused sabbatical.
     6. Death. If you die during the term of employment, this Agreement and all
obligations of the Company to make any payments hereunder shall terminate except
that your estate (or a designated beneficiary) shall be entitled to receive Base
Salary to the last day of the month in which your death occurs and Bonus
compensation (at the time bonuses are normally paid) based on the Average Annual
Bonus, but prorated according to the number of whole or partial months you were
employed by the Company in such calendar year.
     7. Life Insurance. During your employment with the Company, the Company
shall (i) provide you with $50,000 of group life insurance and (ii) pay you
annually an amount equal to two times the premium you would have to pay to
obtain life

9



--------------------------------------------------------------------------------



 



insurance under the Group Universal Life (“GUL”) insurance program made
available by the Company in an amount equal to $3,000,000. The Company shall pay
you such amount no later than March 15 of the calendar year following any
calendar year in which you are entitled to this amount. You shall be under no
obligation to use the payments made by the Company pursuant to the preceding
sentence to purchase GUL insurance or to purchase any other life insurance. If
the Company discontinues its GUL insurance program, the Company shall
nevertheless make the payments required by this Section 7 as if such program
were still in effect. The payments made to you hereunder shall not be considered
as “salary” or “compensation” or “bonus” in determining the amount of any
payment under any pension, retirement, profit-sharing or other benefit plan of
the Company or any subsidiary of the Company.
     8. Other Benefits.
          8.1 General Availability. To the extent that (a) you are eligible
under the general provisions thereof (including without limitation, any plan
provision providing for participation to be limited to persons who were
employees of the Company or certain of its subsidiaries prior to a specific
point in time) and (b) the Company maintains such plan or program for the
benefit of its executives, during the term of your employment with the Company,
you shall be eligible to participate in any savings plan, or similar plan or
program and in any group life insurance, hospitalization, medical, dental,
accident, disability or similar plan or program of the Company now existing or
established hereafter.
          8.2 Benefits After a Termination or Disability. After the Effective
Termination Date of a termination of employment pursuant to Section 4.2 and
prior to the Severance Term Date or, if earlier, the Benefit Cessation Date, or
during the Disability Period, you shall continue to be treated as an employee of
the Company for purposes of eligibility to participate in the Company’s health
and welfare benefit plans other than disability programs and to receive the
health and welfare benefits (other than disability programs) required to be
provided to you under this Agreement to the extent such health and welfare
benefits are maintained in effect by the Company for its executives. After the
Effective Termination Date pursuant to Section 4 or during a Disability Period,
you shall not be entitled to any additional awards or grants under any stock
option, restricted stock or other stock-based incentive plan and you shall not
be entitled to continue elective

10



--------------------------------------------------------------------------------



 



deferrals in or accrue additional benefits under any qualified or nonqualified
retirement programs maintained by the Company. At the Severance Term Date your
rights to benefits and payments under any health and welfare benefit plans or
any insurance or other death benefit plans or arrangements of the Company shall
be determined in accordance with the terms and provisions of such plans. At the
Severance Term Date or, if earlier, the Equity Cessation Date, your rights to
benefits and payments under any stock option, restricted stock, stock
appreciation right, bonus unit, management incentive or other long-term
incentive plan of the Company shall be determined in accordance with the terms
and provisions of such plans and any agreements under which such stock options,
restricted stock or other awards were granted. However, notwithstanding the
foregoing or any more restrictive provisions of such plan or agreement, if your
employment is terminated as a result of a termination pursuant to Section 4.2,
then, consistent with the Prior Agreement, (i) all stock options to purchase
shares of Time Warner Common Stock shall continue to vest, and any such vested
stock options shall remain exercisable (but not beyond the term of such stock
options) through the earlier of the Severance Term Date or the Equity Cessation
Date; (ii) except if you shall then qualify for retirement under the terms of
the applicable stock option agreement and would receive more favorable treatment
under the terms of the stock option agreement, (x) all stock options to purchase
shares of Time Warner Common Stock granted to you by the Company that would have
vested on or before the Severance Term Date (or the comparable date under any
employment agreement that amends, replaces or supersedes this Agreement) shall
vest and become immediately exercisable on the earlier of the Severance Term
Date or the Equity Cessation Date, and (y) all your vested options shall remain
exercisable for a period of three years after the earlier of the Severance Term
Date or the Equity Cessation Date (but not beyond the term of such stock
options); and (iii) the Company shall not be permitted to determine that your
employment was terminated for “unsatisfactory performance within the meaning of
any stock option agreement between you and the Company or “for cause” pursuant
to Sections 10(d) and 11(c) of the 1999 Stock Option Plan of the Company (other
than in connection with a determination that you committed fraud, embezzlement,
or misappropriation during your employment with the Company). With respect to
awards of restricted stock units (“RSUs”) held at the Effective Termination Date
of a termination of employment pursuant to Section 4.2, subject to potential
further delay in payment pursuant to Section 12.17, (i) if you are eligible for
retirement treatment at the Effective Termination Date, then for all awards of
RSUs that contain special accelerated vesting upon retirement, the vesting of
the RSUs will accelerate upon, and the shares of Time Warner Common Stock will
be paid to

11



--------------------------------------------------------------------------------



 



you promptly following, the Effective Termination Date, and (ii) if you are not
eligible for retirement treatment at the effective date of the termination of
employment, then the treatment of the RSUs will be determined at the earlier of
the Severance Term Date or the Equity Cessation Date in accordance with the
terms of the applicable award agreement(s), but the shares of Time Warner Common
Stock underlying any vested RSUs will not be paid to you until promptly
following the next regular vesting date(s) for such award(s) of RSUs.
          8.3 Payments in Lieu of Other Benefits. In the event the term of
employment and your employment with the Company is terminated pursuant to any
section of this Agreement, you shall not be entitled to notice and severance
under the Company’s general employee policies or to be paid for any accrued
vacation time or unused sabbatical, the payments provided for in such sections
being in lieu thereof.
     9. Protection of Confidential Information; Non-Compete.
          9.1 Confidentiality Covenant. You acknowledge that your employment by
the Company (which, for purposes of this Section 9 shall mean Time Warner Inc.
and its affiliates) will, throughout the term of employment, bring you into
close contact with many confidential affairs of the Company, including
information about costs, profits, markets, sales, products, key personnel,
pricing policies, operational methods, technical processes and other business
affairs and methods and other information not readily available to the public,
and plans for future development. You further acknowledge that the services to
be performed under this Agreement are of a special, unique, unusual,
extraordinary and intellectual character. You further acknowledge that the
business of the Company is international in scope, that its products and
services are marketed throughout the world, that the Company competes in nearly
all of its business activities with other entities that are or could be located
in nearly any part of the world and that the nature of your services, position
and expertise are such that you are capable of competing with the Company from
nearly any location in the world. In recognition of the foregoing, you covenant
and agree:
               9.1.1 You shall keep secret all confidential matters of the
Company and shall not disclose such matters to anyone outside of the Company, or
to anyone inside the Company who does not have a need to know or use such
information,

12



--------------------------------------------------------------------------------



 



and shall not use such information for personal benefit or the benefit of a
third party, either during or after the term of employment, except with the
Company’s written consent, provided that (i) you shall have no such obligation
to the extent such matters are or become publicly known other than as a result
of your breach of your obligations hereunder and (ii) you may, after giving
prior notice to the Company to the extent practicable under the circumstances,
disclose such matters to the extent required by applicable laws or governmental
regulations or judicial or regulatory process;
               9.1.2 You shall deliver promptly to the Company on termination of
your employment, or at any other time the Company may so request, all memoranda,
notes, records, reports and other documents (and all copies thereof) relating to
the Company’s business, which you obtained while employed by, or otherwise
serving or acting on behalf of, the Company and which you may then possess or
have under your control; and
               9.1.3 If the term of employment is terminated pursuant to
Section 4, for a period of one year after the Effective Termination Date,
without the prior written consent of the Company, you shall not employ, and
shall not cause any entity of which you are an affiliate to employ, any person
who was a full-time employee of the Company at the date of such termination or
within six months prior thereto but such prohibition shall not apply to your
secretary or executive assistant or to any other employee eligible to receive
overtime pay.
          9.2 Non-Compete. During the term of employment and for a period of
twelve months after (i) the effective date of your retirement or other voluntary
termination of employment or (ii) the Effective Termination Date of a
termination of employment pursuant to Section 4, you shall not, directly or
indirectly, without the prior written consent of the Chief Executive Officer of
the Company, render any services to, or act in any capacity for, any Competitive
Entity, or acquire any interest of any type in any Competitive Entity; provided,
however, that the foregoing shall not be deemed to prohibit you from acquiring,
(a) solely as an investment and through market purchases, securities of any
Competitive Entity which are registered under Section 12(b) or 12(g) of the
Securities Exchange Act of 1934 and which are publicly traded, so long as you
are not part of any control group of such Competitive Entity and such
securities, including converted securities, do not constitute more than one
percent (1%) of the outstanding voting power of

13



--------------------------------------------------------------------------------



 



that entity and (b) securities of any Competitive Entity that are not publicly
traded, so long as you are not part of any control group of such Competitive
Entity and such securities, including converted securities, do not constitute
more than three percent (3%) of the outstanding voting power of that entity. For
purposes of the foregoing, the following shall be deemed to be a Competitive
Entity: (x) during the period that you are actively employed with the Company,
during the Disability Period, or prior to the Effective Termination Date in the
event your employment is terminated pursuant to Section 4, any person or entity
that engages in any line of business that is substantially the same as either
(i) any line of business which the Company engages in, conducts or, to your
knowledge, has definitive plans to engage in or conduct or (ii) any operating
business that is engaged in or conducted by the Company as to which, to your
knowledge, the Company covenants, in writing, not to compete with in connection
with the disposition of such business, and (y) after the Disability Period, the
Effective Termination Date in the event of a termination of your term of
employment pursuant to Section 4 or the effective date of your retirement or
other voluntary termination of employment, any of the following: AT&T
Corporation, Bertelsmann A.G., CBS Corporation, Comcast Corporation, The Walt
Disney Company, General Electric Corporation, Google Inc., Microsoft
Corporation, The News Corporation Ltd., Sony Corporation, Viacom Inc. and Yahoo!
Inc., and their respective subsidiaries and affiliates and any successor to the
internet service provider, media or entertainment businesses thereof.
     10. Ownership of Work Product. You acknowledge that during the term of
employment, you may conceive of, discover, invent or create inventions,
improvements, new contributions, literary property, material, ideas and
discoveries, whether patentable or copyrightable or not (all of the foregoing
being collectively referred to herein as “Work Product”), and that various
business opportunities shall be presented to you by reason of your employment by
the Company. You acknowledge that all of the foregoing shall be owned by and
belong exclusively to the Company and that you shall have no personal interest
therein, provided that they are either related in any manner to the business
(commercial or experimental) of the Company, or are, in the case of Work
Product, conceived or made on the Company’s time or with the use of the
Company’s facilities or materials, or, in the case of business opportunities,
are presented to you for the possible interest or participation of the Company.
You shall (i) promptly disclose any such Work Product and business opportunities
to the Company; (ii) assign to the Company, upon request and without additional
compensation, the entire rights to such Work Product and

14



--------------------------------------------------------------------------------



 



business opportunities; (iii) sign all papers necessary to carry out the
foregoing; and (iv) give testimony in support of your inventorship or creation
in any appropriate case. You agree that you will not assert any rights to any
Work Product or business opportunity as having been made or acquired by you
prior to the date of this Agreement except for Work Product or business
opportunities, if any, disclosed to and acknowledged by the Company in writing
prior to the date hereof.
     11. Notices. All notices, requests, consents and other communications
required or permitted to be given under this Agreement shall be effective only
if given in writing and shall be deemed to have been duly given if delivered
personally or sent by a nationally recognized overnight delivery service, or
mailed first-class, postage prepaid, by registered or certified mail, as follows
(or to such other or additional address as either party shall designate by
notice in writing to the other in accordance herewith):
11.1 If to the Company:
Time Warner Inc.
One Time Warner Center
New York, New York 10019
Attention: Senior Vice President — Global
Compensation and Benefits
(with a copy, similarly addressed
but Attention: General Counsel)

15



--------------------------------------------------------------------------------



 



          11.2 If to you, to your residence address set forth on the records of
the Company.
     12. General.
          12.1 Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the substantive laws of the State of New York
applicable to agreements made and to be performed entirely in New York.
          12.2 Captions. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
          12.3 Entire Agreement. This Agreement, including Annexes A and B, set
forth the entire agreement and understanding of the parties relating to the
subject matter of this Agreement and supersedes all prior agreements,
arrangements and understandings, written or oral, between the parties.
          12.4 No Other Representations. No representation, promise or
inducement has been made by either party that is not embodied in this Agreement,
and neither party shall be bound by or be liable for any alleged representation,
promise or inducement not so set forth.
          12.5 Assignability. This Agreement and your rights and obligations
hereunder may not be assigned by you and except as specifically contemplated in
this Agreement, neither you, your legal representative nor any beneficiary
designated by you shall have any right, without the prior written consent of the
Company, to assign, transfer, pledge, hypothecate, anticipate or commute to any
person or entity any payment due in the future pursuant to any provision of this
Agreement, and any attempt to do so shall be void and shall not be recognized by
the Company. The Company shall assign its rights together with its obligations
hereunder in connection with any sale, transfer or other disposition of all or
substantially all of the Company’s business and assets, whether by merger,
purchase of stock or assets or otherwise, as the case may be. Upon any such
assignment, the Company shall cause any such successor expressly to assume such

16



--------------------------------------------------------------------------------



 



obligations, and such rights and obligations shall inure to and be binding upon
any such successor.
          12.6 Amendments; Waivers. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended and the terms or covenants hereof may
be waived only by written instrument executed by both of the parties hereto, or
in the case of a waiver, by the party waiving compliance. The failure of either
party at any time or times to require performance of any provision hereof shall
in no manner affect such party’s right at a later time to enforce the same. No
waiver by either party of the breach of any term or covenant contained in this
Agreement, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term or covenant contained in this Agreement.
          12.7 Specific Remedy. In addition to such other rights and remedies as
the Company may have at equity or in law with respect to any breach of this
Agreement, if you commit a material breach of any of the provisions of
Sections 9.1, 9.2, or 10, the Company shall have the right and remedy to have
such provisions specifically enforced by any court having equity jurisdiction,
it being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Company.
          12.8 Resolution of Disputes. Except as provided in the preceding
Section 12.7, any dispute or controversy arising with respect to this Agreement
and your employment hereunder (whether based on contract or tort or upon any
federal, state or local statute, including but not limited to claims asserted
under the Age Discrimination in Employment Act, Title VII of the Civil Rights
Act of 1964, as amended, any state Fair Employment Practices Act and/or the
Americans with Disability Act) shall, at the election of either you or the
Company, be submitted to JAMS/ENDISPUTE for resolution in arbitration in
accordance with the rules and procedures of JAMS/ENDISPUTE. Either party shall
make such election by delivering written notice thereof to the other party at
any time (but not later than 45 days after such party receives notice of the
commencement of any administrative or regulatory proceeding or the filing of any
lawsuit relating to any such dispute or controversy) and thereupon any such
dispute or controversy shall be resolved only in accordance with the provisions
of this Section 12.8. Any such proceedings shall take place in New York City
before a single arbitrator (rather than a panel of arbitrators), pursuant to any
streamlined or expedited (rather than a comprehensive) arbitration process,

17



--------------------------------------------------------------------------------



 



before a non-judicial (rather than a judicial) arbitrator, and in accordance
with an arbitration process which, in the judgment of such arbitrator, shall
have the effect of reasonably limiting or reducing the cost of such arbitration.
The parties shall have the right to conduct reasonable discovery in connection
with any such arbitration. The resolution of any such dispute or controversy by
the arbitrator appointed in accordance with the procedures of JAMS/ENDISPUTE
shall be final and binding. Judgment upon the award rendered by such arbitrator
may be entered in any court having jurisdiction thereof, and the parties consent
to the jurisdiction of the New York courts for this purpose. The prevailing
party shall be entitled to recover the costs of arbitration (including
reasonable attorneys fees and the fees of experts) from the losing party. If at
the time any dispute or controversy arises with respect to this Agreement,
JAMS/ENDISPUTE is not in business or is no longer providing arbitration
services, then the American Arbitration Association shall be substituted for
JAMS/ENDISPUTE for the purposes of the foregoing provisions of this
Section 12.8. If you shall be the prevailing party in such arbitration, the
Company shall promptly pay, upon your demand, all legal fees, court costs and
other costs and expenses incurred by you in any legal action seeking to enforce
the award in any court.
          12.9 Beneficiaries. Whenever this Agreement provides for any payment
to your estate, such payment may be made instead to such beneficiary or
beneficiaries as you may designate by written notice to the Company. You shall
have the right to revoke any such designation and to redesignate a beneficiary
or beneficiaries by written notice to the Company (and to any applicable
insurance company) to such effect.
          12.10 No Conflict. You represent and warrant to the Company that this
Agreement is legal, valid and binding upon you and the execution of this
Agreement and the performance of your obligations hereunder does not and will
not constitute a breach of, or conflict with the terms or provisions of, any
agreement or understanding to which you are a party (including, without
limitation, any other employment, separation or severance agreement or
arrangement. The Company represents and warrants to you that this Agreement is
legal, valid and binding upon the Company and the execution of this Agreement
and the performance of the Company’s obligations hereunder does not and will not
constitute a breach of, or conflict with the terms or provisions of, any
agreement or understanding to which the Company is a party.

18



--------------------------------------------------------------------------------



 



          12.11 Conflict of Interest. Attached as Annex B and made part of this
Agreement is the Time Warner Corporate Standards of Business Conduct. You
confirm that you have read, understand and will comply with the terms thereof
and any reasonable amendments thereto. In addition, as a condition of your
employment under this Agreement, you understand that you may be required
periodically to confirm that you have read, understand and will comply with the
Standards of Business Conduct as the same may be revised from time to time.
          12.12 Withholding Taxes. Payments made to you pursuant to this
Agreement shall be subject to withholding and social security taxes and other
ordinary and customary payroll deductions.
          12.13 No Offset. Neither you nor the Company shall have any right to
offset any amounts owed by one party hereunder against amounts owed or claimed
to be owed to such party, whether pursuant to this Agreement or otherwise, and
you and the Company shall make all the payments provided for in this Agreement
in a timely manner.
          12.14 Severability. If any provision of this Agreement shall be held
invalid, the remainder of this Agreement shall not be affected thereby;
provided, however, that the parties shall negotiate in good faith with respect
to equitable modification of the provision or application thereof held to be
invalid. To the extent that it may effectively do so under applicable law, each
party hereby waives any provision of law which renders any provision of this
Agreement invalid, illegal or unenforceable in any respect.
          12.15 Survival. Sections 3.4, 8.3 and 9 through 12 shall survive any
termination of the term of employment by the Company for cause pursuant to
Section 4.1. Sections 3.4, 4.2, 4.4, 4.5, 4.6, 4.7, 5 and 8 through 12 shall
survive any termination of the term of employment pursuant to Sections 4.2, 5 or
6.
          12.16 Definitions. The following terms are defined in this Agreement
in the places indicated:
affiliate — Section 4.2.2
Average Annual Bonus — Section 4.2.1

19



--------------------------------------------------------------------------------



 



Base Amount — Section 4.7.1
Base Salary — Section 3.1
Bonus — Section 3.2
cause — Section 4.1
Code — Section 4.5
Company — the first paragraph on page 1 and Section 9.1
Competitive Entity — Section 9.2
Disability Date — Section 5
Disability Period — Section 5
Effective Date — the first paragraph on page 1
Effective Termination Date — Section 4.1
Equity Cessation Date — Section 4.2.2
Overpayment — Section 4.7.3
Parachute Amount — 4.7.1
Reduced Amount — 4.7.1
Severance Term Date — Section 4.2.2
Term Date — Section 1
term of employment — Section 1
termination without cause — Section 4.2.1
Work Product — Section 10
12.17 Compliance with IRC Section 409A. This Agreement is intended to comply
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and will be interpreted in a manner intended to comply with Section 409A of the
Code. Notwithstanding anything herein to the contrary, (i) if at the time of
your termination of employment with the Company you are a “specified employee”
as defined in Section 409A of the Code (and any related regulations or other
pronouncements thereunder) and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to you) until the date
that is six months following your termination of employment with the Company (or
the earliest date as is permitted under Section 409A of the Code) and (ii) if
any other payments of money or other benefits due to you hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Company, that does not

20



--------------------------------------------------------------------------------



 



cause such an accelerated or additional tax. To the extent any reimbursements or
in-kind benefits due to you under this Agreement constitutes “deferred
compensation” under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid to you in a manner consistent with Treas. Reg.
Section 1.409A- 3(i)(1)(iv). Each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of Section 409A of the
Code. The Company shall consult with you in good faith regarding the
implementation of the provisions of this Section 12.17; provided that neither
the Company nor any of its employees or representatives shall have any liability
to you with respect to thereto.
          IN WITNESS WHEREOF, the parties have duly executed this Agreement as
of the date first above written.

            TIME WARNER INC.
      By   /s/ Mark A. Wainger         /s/ Patricia Fili-Krushel      Patricia
Fili-Krushel     

21



--------------------------------------------------------------------------------



 



ANNEX A
RELEASE
This Release is made by and among                     (“You” or “Your”) and TIME
WARNER INC. (the “Company”), One Time Warner Center, New York, New York 10019 as
of the date set forth below in connection with the Employment Agreement dated
                    , and effective as of                     , and the letter
agreement (the “Letter Agreement” between You and the Company dated as
of                     (as so amended, the “Employment Agreement”), and in
association with the termination of your employment with the Company.
In consideration of payments made to You and other benefits to be received by
You by the Company and other benefits to be received by You pursuant to the
Employment Agreement, as further reflected in the Letter Agreement, You, being
of lawful age, do hereby release and forever discharge the Company, its
successors, related companies, Affiliates, officers, directors, shareholders,
subsidiaries, agents, employees, heirs, executors, administrators, assigns,
benefit plans (including but not limited to the AOL Time Warner Inc. Severance
Pay Plan For Regular Employees), benefit plan sponsors and benefit plan
administrators of and from any and all actions, causes of action, claims, or
demands for general, special or punitive damages, attorney’s fees, expenses, or
other compensation or damages (collectively, “Claims”), whether known or
unknown, which in any way relate to or arise out of your employment with the
Company or the termination of Your employment, which You may now have under any
federal, state or local law, regulation or order, including without limitation,
Claims related to any stock options held by You or granted to You by the Company
that are scheduled to vest subsequent to Your termination of employment and
Claims under the Age Discrimination in Employment Act (with the exception of
Claims that may arise after the date You sign this Release, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, as
amended, the Family and Medical Leave Act and the Employee Retirement Income
Security Act of 1974, as amended, through and including the date of this
Release; provided, however, that the execution of this Release shall not prevent
You from bringing a lawsuit against the Company to enforce its obligations under
the Employment Agreement and this Release.
Notwithstanding anything to the contrary, nothing in this Release shall prohibit
or restrict You from (i) making any disclosure of information required by law;
(ii) filing a charge with, providing information to, or testifying or otherwise
assisting in any investigation or proceeding brought by, any federal regulatory
or law enforcement agency or legislative body, any self-regulatory organization,
or the Company’s legal, compliance or human resources officers; (iii) filing,
testifying or participating in or otherwise assisting in a proceeding relating
to an alleged violation of any federal, state or municipal law relating to fraud
or any rule or regulation of the Securities and Exchange Commission or any
self-regulatory organization; or (iv) challenging the validity of my release of
claims under the Age Discrimination in Employment Act. Provided, however, You
acknowledge that You cannot recover any monetary damages or equitable relief in
connection with a charge brought by You or through any action brought by a third
party with respect to the Claims

 



--------------------------------------------------------------------------------



 



released and waived in the Agreement. Further, notwithstanding the above, You am
not waiving or releasing: (i) any claims arising after the Effective Date of
this Agreement; (iii) any claims for enforcement of this Agreement; (iii) any
rights or claims You may have to workers compensation or unemployment benefits;
(iv) claims for accrued, vested benefits under any employee benefit plan of the
Company in accordance with the terms of such plans and applicable law; and/or
(v) any claims or rights which cannot be waived by law.
You further state that You have reviewed this Release, that You know and
understand its contents, and that You have executed it voluntarily.
You acknowledge that You have been given                                        
days from the date You received a copy of the Release to sign it. You also
acknowledge that by signing this Release You may be giving up valuable legal
rights and that You have been advised to consult with an attorney. You
understand that You have the right to revoke my consent to the Release for seven
days following my signing of the Release. You further understand that You will
not receive any payments or benefits under this Agreement if You do not sign
this Release or if You revoke Your consent to the Release within seven days
after signing the Release. The Release shall not become effective or enforceable
with respect to claims under the Age Discrimination Act until the expiration of
the seven-day period following Your signing of this Release. You shall not
receive any payments or benefits pursuant to this Agreement until the Release
becomes effective. To revoke, You send a written statement of revocation by
certified mail, return receipt requested, or by hand delivery. If You do not
revoke, the Release shall become effective on the eighth day after You sign it.
Accepted and Agreed to:
                                                            
Dated:                                                    

 



--------------------------------------------------------------------------------



 



ANNEX B
TIME WARNER CORPORATE
STANDARDS OF BUSINESS CONDUCT

 